Citation Nr: 0108033	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-04 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation for residuals of an L2-3 
laminectomy under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel

REMAND

The veteran had active military service from April 1966 to 
October 1969 and March 1971 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Reno, Nevada.

A VA operation report reflects that the veteran underwent a 
laminectomy for lumbar stenosis at L3-4 on September 18, 
1998.  Following this procedure, it was noted that he was in 
good condition.  VA outpatient treatment records show that he 
continued to be seen with complaints of back pain following 
this procedure.  In December 1998, Magnetic Resonance Imaging 
(MRI) testing revealed that the veteran had had an L2-3 
laminectomy.  A VA hospital report shows that he then 
underwent a laminectomy at L3-4 on March 23, 1998.  It was 
noted that the veteran had an excellent postoperative result 
with a complete resolution of his radicular and neurogenic 
claudication pain.  It was also noted that he had had a 
previous laminectomy at L2-3, and that that procedure had 
been accomplished in an attempt to decompress his severe L3-4 
stenosis.

The veteran contends that he was scheduled to have a 
laminectomy at L3-4 in September 1998, and that this is shown 
by the September 1998 VA operation report which reflects 
such.  He further contends that the December 1998 MRI shows 
that he actually underwent a laminectomy at L2-3 in September 
1998, and that the laminectomy at L3-4 was not performed 
until March 1999.  Thus, he maintains that the laminectomy 
which VA performed at L2-3 on September 18, 1998, was 
erroneous.

The Board notes that, for claims received after October 1, 
1997, (as in this case), compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 are payable for 
additional disability not the result of the veteran's own 
willful misconduct where such disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee, or in a 
Department facility, where the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or in the case 
of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 1991 and Supp. 2000).

The Board observes that none of the VA records include a 
specific opinion as to whether or not the laminectomy at L2-
3, which VA performed on the veteran on September 18, 1998, 
resulted in any additional disability, and, if so, whether 
the proximate cause of the additional disability was 
carelessness, negligence, a lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA.

The Board also observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist.  Under the Act, VA 
has a duty to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Pub. L. 
No. 106-475, § 3.  The Act applies to any claim "filed 
before the date of the enactment of this Act and not final as 
of that date."  Pub. L. No. 106-475, § 7.  Because the 
veteran's claim was pending as of November 9, 2000, the new 
duty to assist articulated in the Act applies in this case.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Accordingly, the case is REMANDED for the following:

1.  The records in this case should be 
referred to an appropriate VA specialist 
for an opinion as to whether or not the 
laminectomy at L2-3, which VA performed 
on the veteran on September 18, 1998, 
resulted in additional disability, and, 
if so, whether the proximate cause of the 
additional disability was carelessness, 
negligence, a lack of proper skill, error 
in judgment, or a similar instance of 
fault on the part of VA.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
Act, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  If the benefit sought on 
appeal remains denied, the veteran and 
the veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



